PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AutoNetworks Technologies, Ltd. et al.
Application No. 15/778,821
Filed: 24 May 2018
For: SUBSTRATE UNIT
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 13, 2022, which, in view of petitioner’s assertion that an Office action was never received, is treated as a petition to withdraw holding of abandonment.

The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision. This time period is not extendable. 37 CFR 1.181(f) Any renewed petition filed more than (2) months after the mail date of this decision may be dismissed as untimely.

The application became abandoned August 16, 2019, for failure to timely submit a response to the non-final Office action mailed May 15, 2019, which set a three (3) month shortened statutory period for response. Extensions of time were available under 37 CFR 1.136(a). No reply was filed. On December 31, 2019, a Notice of Abandonment was mailed.

Petitioner asserts that the non-final Office action mailed May 15, 2019 was not received because it was not mailed to the correct correspondence address. Specifically, petitioner asserts that a power of attorney and change of correspondence address was filed October 19, 2018, but that the non-final Office action mailed May 15, 2019 was nevertheless mailed to the previous address. 

A review of the Official file reveals that on May 24, 2018, the application was filed. The ADS filed with the application specified that all correspondence was to be sent to the address associated with Customer No. 25006. On October 19, 2018, a power of attorney and change of correspondence address were filed, indicating that all future correspondence should be sent to the address associated with Customer Number 155138. However an electronic Notification that the Office action of May 15, 2019 was available was provided to the email addresses associated with Customer No. 25006, not to the address associated with Customer No. 155138. On December 31, 2019, a Notice of Abandonment was sent. Electronic notification of the Notice of Abandonment was also provided to the email addresses associated with Customer No. 25006.
While the record reflects that the change of correspondence address was not timely entered, MPEP 711.03(c)(I)(C) states that 37 CFR 1.181(f) provides that, inter alia, except as otherwise provided, any petition not filed within 2 months from the action complained of may be dismissed as untimely. Therefore, any petition (under 37 CFR 1.181) to withdraw the holding of abandonment not filed within 2 months of the mail date of a notice of abandonment (the action complained of) may be dismissed as untimely. 37 CFR 1.181(f). 

The Office action was sent May 15, 2019. The present petition was not filed until June 13, 2022, over two years later. As such, the petition to withdraw the holding of abandonment is dismissed as untimely. 37 CFR 1.181(f) 

Petitioner may request reconsideration by filing a renewed petition providing an explanation for the delay in filing the subject petition. In particular, an adequate explanation must address when applicant became aware that the Office action of May 15, 2019 had been sent, as well as when the Notice of Abandonment of December 31, 2019 had been sent. 

A decision on the petition to revive is being held in abeyance pending consideration of a renewed petition to withdraw the holding of abandonment. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).